DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2020 has been entered.
 

Response to Amendment
Amendment filed on 11/20/2020 does not constitute new matter, and has been accepted by Examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 10/7/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Kim et al. (US 2019/0116486; hereinafter Kim), and are newly cited as shown below.

Therefore the claims are still not yet in condition for allowance, and are rejected as shown below.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-7, 9, 11, 12, 14-17, 21-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2019/0116486; hereinafter Kim).
Regarding claims 1, 6, 11, and 16 Kim discloses a method by an access and mobility management function (AMF) in a wireless communication system (Abstract; [0006]), the method comprising: 
receiving, from a consumer network function (NF), a first message for user equipment (UE) mobility including information of an area of interest ([0006]-[0008]: requesting location reporting for when the UE moves in or out of an area of interest);
([0013]-[0017]: tracking location information for reporting may be TAI), in case that the terminal in a connection management (CM) connected state, wherein the second message is transmitted based on a procedure initiated by the AMF, and wherein the procedure includes an N2 notification procedure to request a notification of an RRC state transition of the terminal between a radio resource control (RRC) connected state and an RRC inactive state ([0555]: when the UE transition to; [0194]-[0200]: transitions between RRC connected and inactive state when in CM0connected state is notified to the network via the N2 notification procedure); 
receiving, from the base station, a third message including information on the location of the terminal associated with the area of interest ([0008]-[0018]: UE location reporting based on area of interest); and 
determining a presence of the terminal for the area of interest as one state of in, out, or unknown, based on the information on the location of the terminal associated with the area of interest ([0008]-[0018]: UE location reporting based on area of interest),
wherein the base station supports a radio resource control (RRC) inactive state, and the area of interest is represented by at least one of a list of tracking area or a list of cell ([0008]-[0018]: network supports RRC inactive state while reporting on location of terminal within the area of interest includes TAI and a cell ID [0017]).
Regarding claims 2, 7, 12, and 17, Kim discloses 
wherein the procedure further includes a base station location reporting procedure, and wherein the second message includes information on the area of interest, information on a reporting type, and information on a location reporting level, in case that the procedure is the base station location reporting procedure ([0008]-[0018]: various reporting types i.e. continuous or when UE moves in or out of an area). 
Regarding claims 4 and 14, Kim discloses further comprising: 
determining the presence of the terminal for the area of interest as a state of in, if the terminal is inside a registration area that is contained within the area of interest ([0008]-[0018]: UE location reporting based on area of interest). 
Regarding claims 5, and 15, Kim discloses wherein further comprising:
determining the presence of the terminal for the area of interest is as a state of out, if the terminal is inside a registration area that does not contain the area of interest ([0008]-[0018]: UE location reporting based on area of interest).

	Regarding claims 21-24, Kim discloses wherein the presence of the terminal for the area of interest is determined based on a value included in the information on the ([0008]-[0023]: UE location reporting based on area of interest )

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUCK HUYNH/Primary Examiner, Art Unit 2644